DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the Applicant’s Response after Final Office Action dated 02/24/2021.
Claims 1-10 have been submitted for examination.

INFORMATION DISCLOSURE STATEMENT
No additional Information Disclosure Statement (IDS) has been submitted.

PRIORITY
The instant application, filed 09/07/2018, claims foreign priority to JP 2017-207250, filed 10/26/2017.

EXAMINER’S AMENDMENT
No Amendment by the Examiner has been presented.


ALLOWED CLAIMS
Claims 1-10 of the instant application are allowed.

REASONS FOR ALLOWANCE
Independent Claims 1, 9 and 10 are considered allowable based on the remarks and amendments to the Claims. As per Claim 1, the following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of Claim 1 is the combination of limitations recited, including “generate an error in the communication frame when an identification code corresponding to the predetermined communication is included in the communication frame”.

The concept of an electronic control device connected to an in-vehicle network programmed to accept connection of a key device and verify the key device, is disclosed in cited prior art reference U.S. PGPub No. 2006/0175900 (Ono). However, the cited reference fails to teach or suggest to generate an error in the communication frame when an identification code corresponding to the predetermined communication is included in the communication frame, as recited in Claim 1.
During the course of examination, the examiner found these additional references:
U.S. PGPub No. 2014/0196114 (Hirashima) teaches to receive a communication frame transmitted to the in-vehicle network. However, the cited reference fails to at least teach or suggest to generate an error in the communication frame when an identification code corresponding to the predetermined communication is included in the communication frame, as recited in Claim 1.
U.S. PGPub No.  2016/0135038 (Ochiai) teaches a key device is configured to permit the predetermined communication corresponding to the key device among communications using an external device connected to the in-vehicle network. However, the cited reference fails to at least teach or suggest to generate an error in the communication frame when an identification code corresponding to the predetermined communication is included in the communication frame, as recited in Claim 1.
U.S. PGPub No. US 2019/0020717 (Carlesimo) teaches a predetermined communication includes universal calibration protocol communication, as recited in Claim 1.
US 20150254963 (KAKINUMA; Shoji) teaches a vehicle warning system includes a detecting portion that is provided on each of a plurality of doors of a vehicle, and detects whether each of the doors is open, including ajar, or closed; a warning portion that warns that one of the doors is open, when it is detected by the detecting portion that at least one of the doors is open; and a storing portion that stores information indicating a door type of the door that was detected as being open by the detecting portion, at a point at which the warnings starts, from among the doors.
US 20150163660 (HAYASHI; Kazushige) teaches an in-vehicle information processing apparatus includes a first obtainment unit to obtain history information including time information on a mobile terminal from the terminal being connected with a vehicle that has the apparatus installed; a second obtainment unit to obtain reference time information; a calculation unit to calculate a time lag, in a state where the vehicle and the terminal are connected with each other for communication.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art.
While the prior art combination does disclose an electronic control device connected to an in-vehicle network programmed to accept connection of a key device and verify the key device, no combination of arts teaches all of the cited limitations, in combination with the rest of the limitations recited in the independent claim, in a way that would have been obvious to one of ordinary skill in the art prior to the instant application’s effective filing date.
Additional search does not yield any other specific reference that, either singularly or in combination with previous cited references, would result in a reasonable and proper rejection to all feature limitations of the pending independent Claim 1 under 35 U.S.C 102, or 35 U.S.C.103 with proper motivation.
The amendments submitted by the Applicant have overcome the pending objections and prior art rejections.

Independent Claim 9 recites limitations comparable to those discussed above with respect to independent Claim 1. Therefore, independent Claim 9 is also considered allowable.
Independent Claim 10 recites limitations comparable to those discussed above with respect to independent Claim 1. Therefore, independent Claim 10 is also considered allowable.
Hence, all of the previous objections and rejections have been removed, and the current pending Claims 1-10 are in condition for allowance.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited, for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W CRUZ-FRANQUI whose telephone number is (313)446-6571.  The examiner can normally be reached on M-F 5:30-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/RICHARD W CRUZ-FRANQUI/Examiner, Art Unit 2498                                                                                                                                                                                                        
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498